J-A21035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GREGORY BURNS                             :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                      Appellant            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 KAITLYN FAHRNER                           :   No. 733 EDA 2022

            Appeal from the Order Entered February 17, 2022
   In the Court of Common Pleas of Montgomery County Civil Division at
                          No(s): 2021-18123


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                    FILED SEPTEMBER 30, 2022

      Gregory Burns (Appellant) appeals from the order entered in the

Montgomery County Court of Common Pleas dismissing his defamation action

against Kaitlyn Fahrner (Appellee) pursuant to the doctrine of forum non

conveniens, without prejudice to him to refile the action in the state of Nevada.

On appeal, Appellant contends the trial court erred when it dismissed his

complaint because the court misstated certain evidence and ignored relevant

evidence, made unwarranted factual and legal presumptions, and failed to

follow procedural rules.     Additionally, Appellee requests that we award her

attorney fees pursuant to Pa.R.A.P. 2744. For the reasons below, we affirm

the order on appeal, and deny Appellee’s request for attorney fees.

                        I.     Facts & Procedural History

      The trial court aptly summarized the relevant facts and procedural

history as follows:
J-A21035-22


              On or about September 21, 2019, the parties met at the
       Omnia nightclub in Caesars Palace, Las Vegas, Nevada. Appellee
       left the nightclub with Appellant, and spent the night at his
       condominium at the Panorama Towers in Las Vegas, Nevada. On
       September 25, 2019, Appellee underwent a sexual assault
       examination at the Emergency Department at the University
       Medical Center in Nevada. On September 27, 2019, Appellee filed
       a police report and gave a statement to the Las Vegas
       Metropolitan Police Department (“LVMPD”) alleging Appellant
       sexually assaulted her on September 22, 2019.

             On or about June 8, 2021, Appellant received a demand
       from Appellee to pay her a monetary sum of money based on her
       allegation that he placed a date rape drug in her drink. In August
       of 2021, the parties attended an unsuccessful voluntary mediation
       session with [a] retired federal judge . . . at the Las Vegas Office
       of Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in
       Nevada. On August 26, 2021, Appellant advised Appellee that any
       destruction of evidence or disposal of documents could subject her
       to criminal penalties for spoliation of evidence pursuant to Nevada
       Revised Statute 199.220.

              On September 1, 2021, Appellee filed a Civil Complaint in
       the District Court of Clark County, Nevada against Appellant
       seeking damages for Sexual Battery and Intentional Infliction of
       Emotional Distress. [Appellee identified herself in the complaint
       as “Jane Doe” and averred that Appellant “knows the name and
       identity of Plaintiff.”1] On September 3, 2021, Appellee filed an
       Amended Civil Complaint alleging Battery, Negligence, and
       Negligent/Intentional Infliction of Emotional Distress.       The
       pending Nevada lawsuit alleges that Appellant had sexual
       intercourse with her on September 22, 2019[,] at a time when she
       was incapable of consent. Appellee alleged that she was [24]
       years old at the time she met Appellant who was over [50] years
       old. Appellee alleges that Appellant mixed an alcoholic drink for
       her. She has no memory after the alcohol drink was mixed, until
       waking up in Appellant[’]s condominium wearing only her bra and
       feeling really out of it. Appellee alleges that Appellant does not
____________________________________________


1  Appellee’s Petition to Dismiss Appellant’s Complaint (Without Prejudice)
Based Upon the Doctrine of Forum Non Conveniens (Appellee’s Petition to
Dismiss), 10/19/21, at Exhibit C, Jane Doe v. Burns, Case No. A-21-840435-
C, Dept. 5, Amended Complaint, 9/3/21 (Amended Nevada Complaint), at ¶
6.

                                           -2-
J-A21035-22


        dispute that he engaged in sexual intercourse with Appellee.
        Appellee’s lawsuit is based upon her claim that he had sexual
        intercourse with her while she was passed-out, unconscious
        and/or otherwise incapable of consenting to sexual intercourse
        with him. Appellee called the Rape Crisis Hotline and confided
        with her close friend and sister about her belief that she had been
        sexually assaulted. She also asked “T.J.” who also lived at
        Panorama Towers in Las Vegas, Nevada if video surveillance
        footage of the early morning hours on September 22, 2019[,]
        could be obtained.

               One day after Appellee filed the civil action in Nevada, on
        September 2, 2021, Appellant[ ] filed a Praecipe for Summons in
        [the Pennsylvania Montgomery County Court of Common Pleas]
        alleging a Slander/Libel/Defamation action. On September 9,
        2021, Appellant filed the Complaint against Appellee alleging
        Defamation based upon a false allegation that he placed a date
        rape drug in her drink at a nightclub years before. Appellant
        alleges that he learned on August 18, 2021, that Appellee
        published this alleged false statement years before, and the
        following individuals heard this information: (1) Thasin Jaigirdar
        [also known as T.J.], (2) Adrian Arellano, (3) Jen Hahn, (4) Arthur
        Chung, (5) Appellee’s sister Jonalee Shappley, (6) Appellee’s
        friend Danielle Snajder, and (7) Appellee’s former co-worker
        Claudia.[2] . . .

Trial Ct. Op., 3/31/22, at 1-3 (record citations omitted). Appellant’s complaint

listed his residence as Las Vegas, Nevada, and Appellee’s residence as

Hatfield, Montgomery County, Pennsylvania.3

        On October 19, 2021, Appellee filed a petition to dismiss the complaint

based upon the doctrine of forum non conveniens. See Appellee’s Petition to

Dismiss.      Appellee averred that while she is temporarily residing in


____________________________________________


2   Claudia’s last name is not included in the record.

3It is undisputed that both parties were living in Nevada at the time of their
encounter in September of 2019. See Trial Ct. Op. at 3.


                                           -3-
J-A21035-22



Montgomery County, Pennsylvania, she “maintains a current Nevada Driver’s

License[,] considers Nevada her permanent home/domicile[,] and intends to

return there[.]”4 Id. at 1-2. Moreover, Appellee stated that the parties “are

litigants” in a pending civil action she filed earlier in Nevada, and that both

suits are “related to, and arising from, the same set of operative facts,

transactions, and occurrences[;] namely their encounter with each other on

September 22, 2019 at a nightclub in Las Vegas, Nevada.” Id. at 2 (emphasis

omitted). She averred that, in August of 2021, she and Appellant “participated

in a voluntary mediation” in Nevada concerning her lawsuit. Id. Appellee

further insisted Appellant filed this “retaliatory lawsuit” against her in

Pennsylvania — which stripped her of her “Jane Doe” status in the Nevada

action — in an attempt to find a “more favorable jurisdiction in which to attack

his victim.”5 Id. at 3-4 (emphasis omitted). In asserting that Pennsylvania
____________________________________________


4 In an attached affidavit, Appellee explained that she began a nursing
program in Montgomery County, Pennsylvania, in May of 2020. Appellee’s
Petition to Dismiss, Exhibit A, Affidavit of Kaitlyn M. Fahrner, 10/15/21, at 1.
After she graduated in May of 2021, she began a six-month internship at a
hospital in Quakertown, Pennsylvania, which she was due to complete in
February of 2022. Id. She further averred that if she successfully completes
her internship, she will have “a two-year ‘on-the-job training work
commitment’ with” that hospital. Id. Appellee stated she intends to return
to Nevada either after her internship, should she not successfully complete it,
or after her two-year training. Id.

5 Indeed, Appellee asserts her statement that Appellant drugged and
assaulted her, made during a police investigation, may be “privileged and
subject to protection under [Nevada’s] ‘anti-SLAPP’ law codified at Nevada
Revised Statute 41.637.” Appellee’s Petition to Dismiss at 3. Nevada’s Anti-
SLAPP law provides that “[a] person who engages in a good faith
(Footnote Continued Next Page)


                                           -4-
J-A21035-22



is an inconvenient forum for the defamation lawsuit, Appellee emphasized the

following:   (1) “[t]he primary events giving rise to both [the] Nevada and

Pennsylvania Cases occurred in . . . Nevada[;]” (2) six of the witnesses

Appellant listed in his lawsuit live in Nevada, and the seventh lives in

Connecticut; (3) Appellee filed a police report in Las Vegas, Nevada; and (4)

Pennsylvania has “no legitimate interest in this lawsuit . . . involving Nevada

facts.” Id. at 6-7.

       On November 15, 2021, Appellant filed an answer and accompanying

brief in response to Appellee’s petition. Appellant asserted: (1) he is now

domiciled in Tennessee, and has not been served with Appellee’s Nevada

lawsuit; (2) “one of the key individuals identified in the Complaint — Mr.

Thasin Jaigirdar — lives in Philadelphia[, as do Appellee] and another

witness[;]” (3) Appellee failed to identify an alternative forum for the

defamation action; (4) to the extent she implies Nevada is an available forum,

Appellee “failed to state that she will waive any . . . defenses” that may

foreclose review; (5) because Appellee acknowledges she has been living in

Pennsylvania since May 2020, “it is reasonable to conclude that” she made

defamatory statements in Pennsylvania; (6) his lawsuit is based on her
____________________________________________


communication in furtherance of . . . the right to free speech in direct
connection with an issue of public concern is immune from any civil action for
claims based upon the communication.” Nev.Rev.Stat. § 41.650. Section
41.637 defines a “good faith communication” as, inter alia, any
“[c]ommunication made in direct connection with an issue of public interest in
a place open to the public or in a public forum, which is truthful or is made
without knowledge of its falsehood.” Nev.Rev.Stat. § 41.637(4).


                                           -5-
J-A21035-22



“statements to other individuals — not the encounter in a Las Vegas

nightclub[;]” and (7) to the extent Appellant can show Appellee made

defamatory statements while in Pennsylvania, “it cannot be said that

Pennsylvania has no relation to this matter.” Appellant’s Brief in Support of

Answer in Opposition to Appellee’s Petition to Dismiss the Complaint Based

Upon Forum Non Conveniens, 11/15/21, at 6-11. Alternatively, if the court

did not deny Appellee’s petition “outright,” Appellant requested “sufficient

time to seek discovery” concerning the alleged defamatory statements. See

id. at 11-12.

       Just over a month later, on December 17, 2021, Appellant filed a

supplemental answer to Appellee’s petition, in which he claimed Appellee’s

“recently answered delinquent discovery requests” undermined the claims in

her petition to dismiss.   Appellant’s Supplemental Answer in Opposition to

Appellee’s Petition to Dismiss Appellant’s Complaint Based Upon the Doctrine

of Forum Non Conveniens (Appellant’s Supplemental Answer), 12/17/21, at

1-2.    Appellant averred that Appellee admitted she made the “alleged

defamatory statements to three different Pennsylvania residents.” Id. at 2.

Accordingly, he argued, the Montgomery County Court of Common Pleas “is

the only court that should address [his] Pennsylvania law[-]based claims

concerning defamatory statements in Pennsylvania made by a defendant who

intends to remain a resident of Pennsylvania until at least February 2024.”

Id. at 3.




                                    -6-
J-A21035-22



       Three days later, Appellant filed another motion, this one seeking a court

order to compel Appellee to respond to his First Set of Requests for Production,

which he had served on September 22nd. On January 7, 2022, Appellee filed

both an answer in opposition to Appellant’s motion to compel, and a motion

for a protective order requesting the court stay all discovery until her

preliminary objections6 and petition to dismiss were decided. See Appellee’s

Motion for Protective Order Staying All Discovery until Appellee’s Preliminary

Objections & Petition to Dismiss are Decided (Appellee’s Motion for Protective

Order), 1/7/22. The trial court granted the motion for protective order on

February 8th, and stayed all discovery until it ruled on Appellee’s preliminary

objections and petition to dismiss. It also scheduled argument on Appellant’s

petition to dismiss for February 17th. See Orders, 2/8/22.

       During the February 17th argument, Appellant’s counsel explained that

while “Nevada, obviously, has some connection [to the matter] in the sense

that the events that underlie these issues occurred in Nevada[,] the crux of

[Appellant’s] lawsuit . . . has to do with . . . false statements that [Appellee]

made in Pennsylvania to other Pennsylvania residents as well as [to] people

in other states.” N.T., 2/17/22, at 3. Counsel emphasized that Appellee has

“a long-term residency” in Pennsylvania and has been living there “for an
____________________________________________


6Appellee filed preliminary objections to Appellant’s complaint on October 18,
2021, in which she raised, inter alia, the legal insufficiency of the pleadings
and the pendency of a prior action, i.e., the Nevada civil suit. See Appellee’s
Preliminary Objections to Appellant’s Complaint, 10/18/21, at 3-4
(unpaginated).


                                           -7-
J-A21035-22



extended period of time.” Id. at 4. Although Appellant’s counsel conceded

that several of the proposed witnesses live in Nevada and one lives in

Connecticut, they insisted that the two arguably most important witnesses —

Appellee and Mr. Jaigirdar — live in Pennsylvania.7 See id. at 5-8. Further,

Appellant’s counsel argued that Appellee provided “absolutely no analysis . . .

on [Nevada] even being an appropriate forum.” Id. at 12-13.

       Appellee’s counsel responded by emphasizing Appellant subpoenaed

eight witnesses in Nevada, including individuals from the Las Vegas Police

Department, “undoubtably, one of the most crucial witnesses in either case[,]”

and “request[ed] the release of medical record for facilities in Nevada.” N.T.

at 14. Counsel also noted the Pennsylvania action, which identified Appellee

by name, undermined her ability to “bring the Nevada action as a Jane Doe

Plaintiff[.]” Id. at 15. Counsel argued: “There is a severe chilling effect on

a victim of alleged sexual assault if the accused can simply turn around, run

to another jurisdiction, [and] publicly out that person[.]” Id. Lastly, counsel

for Appellee asserted that because “the defense of truth will be resolved” in

both actions, there is a possibility of “inconsistent results.” Id. at 18.

       That same day, the trial court entered an order granting Appellee’s

petition to dismiss based upon forum non conveniens, without prejudice to


____________________________________________


7 Appellant’s counsel pointed out that Appellee’s sister, Jillie Wimmer, and
Appellee’s current boyfriend, Matthew Posteraro, also live in Pennsylvania.
N.T. at 7.


                                           -8-
J-A21035-22



Appellant to refile the defamation action in Nevada. Order, 2/17/22. This

timely appeal follows.8

                                 II.    Issue on Appeal

       Appellant raises a single issue on appeal:9

       Whether the [t]rial [c]ourt erred when it dismissed [Appellant’s]
       action based on forum non[ ]conveniens by misstating or ignoring
       the record evidence, failing to follow the proper procedural
       requirements on the Petition, and by making unwarranted factual
       and legal presumptions?

Appellant’s Brief at 5.

                    III. Standard of Review & Relevant Law

       We review a trial court’s order dismissing an action based upon the

doctrine of forum non conveniens for an abuse of discretion. Lyndes v. Penn

Central Corp., 254 A.3d 725, 732 (Pa. Super. 2021) (citation omitted). It is

well-established that “[a]n abuse of discretion occurs if the law is overridden

or misapplied, or the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill will.” McConnell v. B. Braun Med.

Inc., 221 A.3d 221, 228 (Pa. Super. 2019) (citation & quotation marks



____________________________________________


8 Appellant complied with the trial court’s directive to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal. The court then filed a
responsive opinion on March 31, 2022.

9 Although Appellant listed 17 separate issues in his Rule 1925(b) statement,
they are merely sub-claims relating to his challenge to the court’s dismissal of
his complaint. See Appellant’s Concise Statement of Errors Complained of on
Appeal, 3/21/22, at 1-3.


                                           -9-
J-A21035-22



omitted). Moreover, “[a] trial court’s decision will stand if there is any basis

in the record to support it.” Id.

       The doctrine of inter-jurisdictional forum non conveniens is codified at

42 Pa.C.S. § 5322:10

       (e) Inconvenient forum. — When a tribunal finds that in the
       interest of substantial justice the matter should be heard in
       another forum, the tribunal may stay or dismiss the matter in
       whole or in part on any conditions that may be just.

42 Pa.C.S. § 5322(e). The burden is on the party seeking to dismiss the action

to establish that the matter should be heard in another jurisdiction.

McConnell, 221 A.3d at 228.

       When considering whether dismissal is warranted pursuant to Section

5322(e),

       [t]he two most important factors the trial court must apply . . .
       are [1] the plaintiff’s choice of forum should not be disturbed
       except for weighty reasons, and [2] there must be an alternate
       forum available or the action may not be dismissed.

Hovatter v. CSX Transportation, Inc., 193 A.3d 420, 424 (Pa. Super.

2018).     “A plaintiff’s choice of forum is entitled to deference, but to a

somewhat lesser degree when the plaintiff’s residence and place of injury are

located somewhere else.” McConnell, 221 A.3d at 227. See Wright, 215

A.3d at 992 (“[W]hen the home forum has been chosen, it is reasonable to
____________________________________________


10“When the matter involves a request to transfer venue from one county to
another county in Pennsylvania based on forum non conveniens, Pa.R.C.P.
1006(d)(1) controls.” Wright v. Consolidated Rail Corp., 215 A.3d 982,
992 (Pa. Super. 2019). Under Rule 1006(d)(1), the “defendant bears a
heavier burden” and must establish that the “plaintiff’s choice of forum is
oppressive and vexatious for the defendant.” Id.

                                          - 10 -
J-A21035-22



assume that this choice is convenient[; w]hen the plaintiff is foreign, however,

this assumption is much less reasonable.”) (citation omitted).

      To determine if “weighty reasons” overcome the deference
      afforded to a plaintiff’s choice of forum, the trial court must
      examine both the private and public interest factors involved in
      the case. The private factors include:

         the relative ease of access to sources of proof; availability
         of compulsory process for attendance for unwilling, and the
         cost of obtaining attendance of willing, witnesses; possibility
         of view of the premises, if view would be appropriate to the
         action; and all other practical problems that make trial
         of a case easy, expeditious and inexpensive.

      As to the public factors, trial courts must take into account several
      circumstances, including that:

         administrative difficulties follow for courts when litigation is
         piled up in congested centers instead of being handled at its
         origin. Jury duty is a burden that ought not to be imposed
         upon the people of a community which has no relation
         to the litigation. There is an appropriateness, too, in
         having the trial . . . in a forum that is at home with the state
         law that must govern the case, rather than having a court
         in some other forum untangle problems in conflict of laws,
         and in law foreign to itself.

      With respect to these factors, a defendant must show that the
      plaintiff’s chosen forum is inconvenient to the defendant. A
      defendant cannot merely assert that dismissal is warranted
      because the chosen forum is inconvenient to the plaintiff in some
      way. . . .

McConnell, 221 A.3d at 227–28 (citations & footnote omitted; some

emphases added).

      Furthermore, we emphasize that even if the trial court determines the

private and public factors establish the chosen forum is inconvenient,

“dismissal of the action is not permitted if it is barred in the alternative forum.”



                                      - 11 -
J-A21035-22



Poley v. Delmarva Power & Light Co., 779 A.2d 544, 547 (Pa. Super. 2001)

(vacating order dismissing action based on forum non conveniens; although

trial court found Philadelphia County was inconvenient forum, action could not

be refiled in Maryland because non-waivable statute of limitations period had

expired).

                           IV.   Trial Court Opinion

      With this background in mind, we first consider the trial court’s decision.

The court found that both the private and public factors weighed in favor of

dismissal of Appellant’s defamation action without prejudice to be refiled in

Nevada. See Trial Ct. Op. at 10-12.

      With regard to private factors, the trial court emphasized that “[t]he

encounter between the parties” occurred at a nightclub in Las Vegas, Nevada,

“[a] criminal investigation was conducted by the Las Vegas . . . Police

Department, and Appellee received a sexual assault examination at the

Nevada University Medical Center.” Trial Ct. Op. at 10. Accordingly, all of the

police officers and medical providers with whom Appellee discussed the

allegations are in Nevada. Id. Moreover, the fact witnesses, who are “mostly

Appellee’s close family and friends, . . . primarily reside in Nevada.” Id. The

court discounted Appellant’s argument that Mr. Jaigirdar was a significant

witness, whose presence in Pennsylvania “tip[ped] the scales.” Id. at 10-11.

Rather, it noted that Appellee “did not admit to making any statements to

him” concerning her belief that Appellant had drugged her in both her Nevada

lawsuit, and her belated responses to Appellant’s interrogatories. Id. Further,

                                     - 12 -
J-A21035-22



the court found that there was no evidence Appellee made any purported

defamatory statements in Pennsylvania. Id. at 11. Moreover, because the

truth of the alleged defamatory statements is a defense, the court also

determined there was a “potential for inconsistent results if the matters were

heard by fact finders in two different jurisdictions.” Id. Thus, the trial court

concluded that “[p]ractical considerations exist [in] having one jurisdiction

hear both civil actions which arise from the parties[’] encounter with each

other in Las Vegas, Nevada[,]” and involve the same witnesses and same

factual dispute. Id.

      With regard to public factors, the trial court again emphasized the

“appropriateness of having one forum decide both civil actions[,]” noting

“[t]he State of Nevada is where the incident took place, a criminal

investigation was conducted, and a sexual assault examination was

performed.”   Trial Ct. Op. at 11.    Further, the court emphasized that the

parties “previously attended mediation . . . [and] retained attorneys” in

Nevada. Id. at 12. Finally, the court acknowledged Appellee’s argument that

“Appellant brought this defamation claim in Pennsylvania as a means of

avoiding Nevada’s Anti-SLAPP law that protects statements that are

privileged[.]” Id.

      Lastly, the trial court determined the state of Nevada provides an

alternate forum for Appellant’s action. See Trial Ct. Op. at 12. First, the court

recognized a defamation claim in Nevada is subject to a two-year statute of

limitations; thus, if Appellee made the purported defamatory statements in

                                     - 13 -
J-A21035-22



2019, Appellant’s claim would now be time-barred. See id. Nevertheless,

the court noted that that Nevada “adopted the common law discovery rule” so

that the limitations period “does not begin to run until the date on which a

claimant actually discovers an injury or loss rather than the date when the

wrongful act . . . took place.” Id. Citing an unpublished Nevada Appeals

Court decision, the trial court observed “the Nevada courts [have] held that

the discovery rule could apply to defamation and false light claims.” Id., citing

Jackson v. Las Vegas Review Journal, 2018 WL 4173192 (Nev. App.

2018). Consequently, because Appellant alleged in his complaint that he “first

became aware of the defamatory statements on August 18, 2021[,]” the

court concluded Appellant could file a defamation action in Nevada before the

expiration of the statute of limitations; thus, an alternate forum was available.

Id. (emphasis added).

                                  V.     Analysis

      On appeal, Appellant challenges the trial court’s determinations that

both the public and private factors weigh in favor of dismissal of his action

filed in Pennsylvania, and maintains that the trial court failed to follow proper

procedure pursuant to Pa.R.C.P. 206.7.          Appellant also contends Appellee

failed to establish an alternate forum for his defamation action is available.

                               a) Private Factors

      With regard to the private factors, Appellant first challenges the trial

court’s findings that there was no evidence showing (1) Appellee made any

defamatory statements in Pennsylvania, and (2) Appellee made any

                                       - 14 -
J-A21035-22



defamatory statements to Mr. Jaigirdar. Appellant’s Brief at 27-29. Rather,

he claims both findings are refuted by the record. Id. In support, he points

to Appellee’s belated responses to his discovery requests, and the failure of

her   attorney   to   contest   both   his   attorney’s   and   the   trial   court’s

characterizations at the hearing. See id. Indeed, Appellant emphasizes that,

in Appellee’s response to his request for admissions, she admitted the

following: “You told Thasin Jaigirdar that [y]ou believed [Appellant] drugged

[y]ou after [y]ou encountered [Appellant] at the Omnia Nightclub in Las Vegas

Nevada[.]”    See Appellant’s Answer in Opposition to Appellee’s Petition to

Dismiss Appellant’s Complaint Based Upon the Doctrine of Forum Non

Conveniens (Appellant’s Answer), 11/15/21, at Exhibit 2, Appellant’s First Set

of Requests for Admission to Appellee (Appellant’s Request for Admission), at

¶ 4; Appellant’s Supplemental Answer at Exhibit A, Appellee’s Responses to

Appellant’s First Set of Requests for Admission (Appellee’s Response to

Request for Admission), at ¶ 4 (“Factual admitted, but denied insofar as the

Request seeks an admission of any legal conclusion that [Appellant] is

attempting to draw therefrom.”).        Thus, Appellant maintains the court’s

determination that Mr. Jaigirdar’s proposed testimony did not “tip the scales”

in favor of proceeding in Pennsylvania is based upon a false premise. See

Appellant’s Brief at 29.

      Appellant further argues the trial court failed to consider all relevant

private factors — include the willingness of potential witnesses to testify and

a comparison of the costs to obtain attendance of all potential witnesses —

                                       - 15 -
J-A21035-22



and ignored the fact that two additional fact witness (Appellee’s sister,

Wimmer, and boyfriend, Posteraro) to whom Appellee admitted making

defamatory statements, both live in Pennsylvania. See id. at 29, 37.

      Lastly, Appellant criticizes the trial court’s “unwarranted presumptions”

concerning the necessity of police and medical evidence located in Nevada, as

well as the relevance of Appellee’s Nevada lawsuit to his defamation action.

See Appellant’s Brief at 34-35. Appellant insists that Appellee’s response to

his request for interrogatories acknowledges she has no “documentary

evidence — in Nevada or anywhere else — which would establish or suggest

that she was in fact drugged.” Id. at 36. Moreover, he emphasizes that, in

her Nevada lawsuit, Appellee did not assert that he drugged her. Id. at 34.

Thus, “the alleged ‘truth’ of the defamatory statement” — that Appellant

drugged Appellee — would not be determined in the Nevada action, and

accordingly, there was no “risk of inconsistent results between the two

forums[.]” Id.

      Upon our review, we detect no abuse of discretion in the trial court’s

consideration of the private factors supporting its determination that “weighty

reasons” exist to disturb Appellant’s choice of forum. See Hovatter, 193 A.3d

at 424.




                                    - 16 -
J-A21035-22



       First, we agree with Appellant that Appellee admitted in her discovery

response that she told Mr. Jaigirdar she believed Appellant drugged her. 11 See

Appellee’s Response to Request for Admission at ¶ 4.                Nevertheless, this

admission does not undermine the trial court’s ruling, nor “tip the scales” in

favor of venue in Pennsylvania. As the trial court opined: “This case involves

fact witnesses who are mostly Appellee’s close family and friend, and

primarily reside in Nevada.” Trial Ct. Op. at 10 (emphases added). While

Appellant emphasizes that two additional witnesses — Ms. Wimmer and Mr.

Posteraro — live in Pennsylvania, he ignores the fact that the majority of

witnesses he himself intended to subpoena live in Nevada. See Appellee’s

Motion for Protective Order at Exhibit C (Appellant’s notice of intent to serve

subpoenas      to   following   witness        with   Nevada   addresses:   Las   Vegas

Metropolitan Police Department, Adrian Arellano, Arthur Chung, Jason Hahn,

Jennifer Hahn, Jonalee Shappley, Judith Fahrner, Timothy Fahrner, and

William Tell Shappley, IV).

____________________________________________


11 The trial court’s confusion appears to be based on Appellee’s response to
Appellant’s request for interrogatories.        Appellant requested Appellee
“[i]dentify all individuals with whom [she] discussed [her] Allegations with and
provide a brief description of each of these discussions.”           Appellant’s
Supplemental Answer at Exhibit B, Appellee’s Answer to Appellant’s First Set
of Interrogatories (Appellee’s Answer to Interrogatories) at Responses ¶ 1.
Appellee responded, inter alia: “Generally, I asked questions about the events
of September 21, 2021 or September 22, 2021 to Thaisin Jaigirdar.” Id.
However, as Appellant asserts, Appellee did concede, in her response to
Appellant’s request for admission, that she told Mr. Jaigirdar she believed
Appellant drugged her. See Appellant’s Request for Admission at ¶ 4;
Appellee’s Response to Request for Admission at ¶ 4.


                                          - 17 -
J-A21035-22



      Next, our review of the record reveals no evidence or admission by

Appellee that she made any defamatory statements in Pennsylvania.

Indeed, Appellant attempts to create a fact out of inferences — he reasons

that because (1) Appellee has lived in Pennsylvania since 2020, and (2) at

least three people with whom she admits she discussed her belief that

Appellant drugged her live in Pennsylvania, then (3) she must have made

these statements while in Pennsylvania. However, he ignores the fact that

there is no evidence or admission by Appellee that she did so. In his discovery

requests, Appellant never inquired “where” or “when” Appellee made the

alleged defamatory statements about him — thus, he merely speculates that

she did so only after she moved to Pennsylvania. Indeed, in his own brief,

Appellant asserts that it “could be inferred” Appellee made defamatory

statements in Pennsylvania.     See Appellant’s Brief at 31.      Accordingly,

Appellant’s reliance on this non-fact to support his argument is misplaced.

      We also reject Appellant’s claim that Appellee’s failure to object to

characterizations of the evidence made by his own attorney and the trial

court during the hearing constitutes proof that Appellee made defamatory

statements in Pennsylvania. See N.T., 2/17/22, at 3 (Appellant’s attorney

arguing “the crux of [Appellant’s] lawsuit . . . has to do with . . . false

statements that [Appellee] has made in Pennsylvania to other Pennsylvania

residents as well as people in other states”), 13-14 (trial court asking

Appellee’s counsel “why, in light of the fact that statements were made in

Pennsylvania and [Appellee] has lived here since 2020 . . . should [the case]

                                    - 18 -
J-A21035-22



not proceed forward in this jurisdiction?”). Appellee’s counsel was under no

obligation to object to these inferences, and Appellant presents no authority

to the contrary.

      Next, although Appellant criticizes the trial court for failing to address

certain private factors, we emphasize that “it is within the trial court’s

discretion to weigh some factors more heavily than others and weighing the

factors is not an exercise in counting numbers.”      Burnett v. Penn Cent.

Corp., 250 A.3d 1240, 1253 (Pa. Super. 2021) (citation & quotation marks

omitted). Here, it is evident the court considered primarily the “ease of access

to sources of proof[,]” since most of the potential witnesses live in Nevada,

and the “practical problems” of litigating an action in Pennsylvania, when a

previously filed suit in Nevada involves the same facts. See McConnell, 221

A.3d at 227 (citation omitted).

      Lastly, Appellant’s attempt to distinguish the factual predicate of the

Nevada action from the factual predicate of this action is specious. Appellant

emphasizes his defamation claim is based upon Appellee’s statements to

others that he drugged her — a “fact” she does not aver in her Nevada action.

See Appellant’s Brief at 34. Therefore, he claims “the Nevada actions does

not require a determination of the alleged ‘truth’ of the defamatory statement

that is the focus of this defamation action.” Id.

      While it is true Appellee did not explicitly aver Appellant “drugged” her

in her Nevada complaint, she did aver the following: (1) after being left alone

with Appellant in a nightclub, Appellant “mixed an alcoholic drink for” her; (2)

                                     - 19 -
J-A21035-22



Appellant told her he does not drink; (3) “[a]fter having drinks mixed by

[Appellant, Appellee] had no memory of leaving” the nightclub with him or

going to his condominium; (4) Appellee woke up the next morning in

Appellant’s bed, wearing only her bra; (5) she was “really out of it[,]” and “felt

a bodily sensation she had never previously experienced[;]” and (6) Appellant

does not deny they had sexual intercourse. See Amended Nevada Complaint

at ¶¶ 22-23, 27-28, 30-31 (quotation marks omitted).           Thus, she insists

Appellant had sex with her while she was incapable of consenting. See id. at

¶¶ 31-33. Appellee clearly implies that Appellant slipped something into the

drink that he mixed for her and she imbibed, which caused her to lose

consciousness.    Moreover, Appellant’s focus on Appellee’s claim that he

drugged her, without any reference to her claim that he raped her, appears

to be solely to distance the defamation claim from the sexual assault claim.

It is evident, however, that both lawsuits rest upon the parties’ actions on the

night of September 21-22, 2019. Thus, Appellant’s attempt to distinguish the

Nevada action fails.

      Similarly, Appellant downplays the necessity of witnesses from the Las

Vegas Police and Nevada medical providers by noting that Appellee

acknowledged she has no documentary evidence to support her allegation that

he drugged her.        Appellant’s Brief at 36, citing Appellee’s Answer to

Interrogatories at Responses ¶ 9 (when asked to identify documents or

communications that suggest she was drugged, Appellee responded, “I base

the truthfulness of my allegations . . . on what I believe and remember to

                                     - 20 -
J-A21035-22



have occurred that evening and my knowledge of myself, my own body, based

on my experiences.”). Nevertheless, Appellant ignores the fact that he filed

a notice of intent to subpoena the Las Vegas Police Department.                  See

Appellee’s Motion for Protective Order at Exhibit C.       Whether or not there

exists any evidence that Appellant drugged Appellee, her statements to the

police, as well as her medical records from the sexual assault exam, are clearly

relevant.

      Accordingly, we conclude the trial court did not abuse its discretion in

weighing    the   private   factors   supporting   dismissal   of    the   action   in

Pennsylvania.

                                 b) Public Factors

      With regard to the relevant public factors supporting a change of venue,

Appellant   similarly   argues the     trial   court misstated      evidence,   made

unwarranted presumptions, and ignored certain factors. See Appellant’s Brief

at 38-41.   First, Appellant insists the court ignored the fact that Appellee

currently lives in Pennsylvania, and intends to work here for the “foreseeable

future.” Id. at 38. Although Appellee claims she will eventually return to

Nevada, Appellant emphasizes that a person “can have multiple residences[.]”

Id. He argues: “There simply was no reason for the [t]rial [c]ourt to award

more weight to the location where [Appellee] plans to be years from now than

to where she resides now and will be residing for the foreseeable future . . . ,

especially considering that there was no record evidence suggesting that the

Pennsylvania matter would not conclude before she left.” Id. at 39.

                                       - 21 -
J-A21035-22



      Appellant also summarily rejects the trial court’s determination that it is

more appropriate to decide both actions in Nevada because “judicial resources

and a jury will be called on in the Nevada Action that will determine facts that

are outcome determinative [in] the Pennsylvania Action[.]” Appellant’s Brief

at 39. He insists the Nevada action should not be used as a “public interest

factor” favoring dismissal, “[f]or the same reasons [it] was not appropriate to

consider [the Nevada action] as a private factor favoring dismissal[.]”      Id.

He also points out that the trial court did not consider which state law would

apply. See id. at 40. However, he concedes that because Appellee made

statements in different states, there would always be a conflict of law analysis

regardless of where the action is litigated. See id. at 41.

      Lastly, Appellant maintains the trial court improperly relied on Appellee’s

policy argument that he filed the action in Pennsylvania to avoid Nevada’s

Anti-SLAPP law.   See Appellant’s Brief at 40.     He emphasizes there is no

evidence he filed the Pennsylvania action to avoid the statute, or that the

statute would even apply to the facts alleged in his complaint. Id.

      Again, we conclude the trial court did not abuse its discretion in

determining the relevant public factors supported dismissal of the action in

Pennsylvania. The trial court clearly focused on the community’s relation to

the litigation, noting that the underlying incident between the parties, the

ensuing criminal investigation, and the sexual assault examination all took

place in Nevada. See McConnell, 221 A.3d at 227. Moreover, the parties

attended a mediation in Nevada concerning Appellee’s lawsuit — which was

                                     - 22 -
J-A21035-22



when Appellant claims he first learned of the alleged defamatory statements.

The fact that Appellee, and a few other witnesses, currently live in

Pennsylvania is not dispositive.12

       Appellant also repeats his claim that the issues raised in the Nevada

action are not “outcome determinative” of the Pennsylvania action.           See

Appellant’s Brief at 39.        However, for the reasons discussed supra, we

conclude that the two actions are factually related, so that resolution of the

Nevada action may be dispositive with regard to Appellant’s defamation claim.

Moreover, while the trial court acknowledged Appellee’s assertion that

“Appellant brought this defamation claim in Pennsylvania as a means of

avoiding Nevada’s Anti-SLAPP law[,]” the court did not rely on this claim in its

analysis.    See Trial Ct. Op. at 12.          Upon our review, Appellant has not

established the trial court abused its discretion when it determined the citizens

of Nevada have a stronger connection to Appellant’s litigation than the citizens

of Pennsylvania.

                                   c) Pa.R.C.P. 206.7

       Intertwined with his challenge to the trial court’s consideration of both

the relevant private and public factors, Appellant contends that trial court




____________________________________________


12We decline to address Appellant’s “double negative” assertion that there is
no evidence suggesting the Pennsylvania case “would not conclude before
[Appellee] left” the jurisdiction. See Appellant’s Brief at 39 (emphasis added).
Of course, the opposite is also true — there is no evidence the case would be
resolved before she moved back to Nevada.

                                          - 23 -
J-A21035-22



failed to adhere to the requirements of Pennsylvania Rule of Civil Procedure

206.7. The Rule provides, in relevant part:

      (c) If an answer is filed raising disputed issues of material fact,
      the petitioner may take depositions on those issues, or such other
      discovery as the court allows, within the time set forth in the order
      of the court. If the petitioner does not do so, the petition shall be
      decided on petition and answer and all averments of fact
      responsive to the petition and properly pleaded in the answer shall
      be deemed admitted for the purpose of this subdivision.

Pa.R.C.P. 206.7(c).

      Here, Appellant emphasizes that he filed an answer in opposition to

Appellee’s petition to dismiss, in which he denied all Appellee’s averments of

fact and made several factual averments himself. See Appellant’s Brief at 31.

Because Appellee did not proceed to take depositions, Appellant insists that

the trial court should have deemed admitted all the denials and averments of

fact in his answer pursuant to Rule 206.7(c).           Id.   He claims these

“admissions” include the following: (1) that “it could be inferred” Appellee

made defamatory statements about Appellant in Pennsylvania; (2) that the

Pennsylvania and Nevada actions “do not relate to or arise from the same set

of operative facts, transactions, and occurrences;” and (3) that he “did not

have sexual intercourse with [Appellee] while she as incapable of consent.”

See id. at 31-32 (emphases added & quotation marks omitted).

      We conclude this argument has not been properly preserved for

appellate review. In neither his response to Appellee’s motion for a protective

order, nor during argument on the petition to dismiss, did Appellant assert

that the trial court must deem his denials and averments of fact admitted

                                     - 24 -
J-A21035-22



pursuant to Rule 206.7.      Rather, he raised it for the first time in his Rule

1925(b) statement. Thus, we conclude the claim is waived. See Pa.R.A.P.

302(a) (“Issues not raised in the trial court are waived and cannot be raised

for the first time on appeal.”).

      Furthermore, even if this claim were not waived, we would conclude no

relief is warranted. First, Appellant attempts to undermine the trial court’s

ruling by insisting the court should have considered the “fact” that “it could

be inferred” Appellee made some defamatory statements in Pennsylvania.

See Appellant’s Brief at 31-32. However, the court did not make a finding to

the contrary; rather, the court concluded there was no evidence Appellee

made any defamatory statements in Pennsylvania. See Trial Ct. Op. at 5.

Moreover, even if Appellee did make some statements in Pennsylvania,

Appellant does not claim she made all of them while residing in Pennsylvania,

or to Pennsylvania residents. Thus, Nevada still remains the more convenient

forum.

      Second, to the extent Appellant insists the Nevada and Pennsylvania

actions are not based on the same facts, we conclude the trial court was more

than capable of reviewing the two lawsuits and making that determination

itself. Thus, this “fact” is not really a “fact” at all. Lastly, Appellant’s assertion

that he did not have sexual intercourse with Appellee while she was incapable

of consent is the subject of the Nevada litigation.           For purposes of the

defamation action, it is not a “fact” that either supports or disputes Appellee’s

claim that Nevada is a more convenient venue for the action. Accordingly,

                                       - 25 -
J-A21035-22



even if Appellant’s Rule 206.7 claim were not waived, we would conclude he

is entitled to no relief.

      Therefore, we conclude Appellant has failed to establish the trial court

abused its discretion when it determined the relevant private and public

factors provided “weighty reasons” to disturb his choice of forum.        See

Hovatter, 193 A.3d at 424. We note, too, that Appellant downplays the fact

that Pennsylvania is not his home forum; indeed, there is no evidence in the

record that he has any connection to Pennsylvania. See Wright, 215 A.3d at

992 (assumption that plaintiff’s choice of forum is convenient is “much less

reasonable” when plaintiff is foreign to forum).

                        d) Availability of Alternate Forum

      Appellant also argues that the trial court improperly dismissed the

Pennsylvania action because Appellee failed to establish there was an

alternate forum available.     See Appellant’s Brief at 44-47.     Indeed, he

maintains Appellee neglected to address this issue at all in her petition or at

oral argument — although it was her burden to do so — but instead, the trial

court provided a post hoc argument in its opinion. Id. at 45. Although the

court recognized that defamation actions are subject to a two-year statute of

limitations in Nevada, Appellant claims the trial court improperly relied upon

an unpublished decision of the Nevada Appeals Court which stated that “the

discovery rule could apply to defamation and false light claims.” Id. at 46.

Appellant refers to Nevada Rule of Appellate Procedure 36 which prohibits the

citation of “unpublished dispositions issued by the Court of Appeals . . . for

                                     - 26 -
J-A21035-22



any purpose.” Id., citing Nev.R.App.P. 36. Lastly, Appellant emphasizes

that, unlike other movants in these types of inter-jurisdictional forum non

conveniens appeals, Appellee did not enter a stipulation agreeing to waive

any potential technical defenses (such as the statute of limitations) in Nevada.

See id. at 47. Absent evidence that Nevada will provide an alternate forum

for this action, Appellant insists the court erred in dismissing the Pennsylvania

complaint.

      Preliminarily, we note there is no dispute that a defamation claim is

subject to a two-year statute of limitations in Nevada. See Nev.Rev.Stat. §

11.190(4). However, the Supreme Court of Nevada has recognized that the

discovery rule may operate to toll a limitations period until the injured party

knew or, through reasonable diligence, should have known the “facts that

would put a reasonable person on inquiry notice of his cause of action.”

Massey v. Litton, 669 P.2d 248, 252 (Nev. 1983) (applying discovery rule in

medical malpractice cases). Although we have not uncovered any published

Nevada Supreme Court opinion applying the discovery rule to a defamation or

false light claim, the Court has applied the discovery rule, generally, in tort

actions, explaining “the time limits do not commence and the cause of action

does not ‘accrue’ until the aggrieved party knew, or reasonably should have

known, of the facts giving rise to the damage or injury.” See G & H Assocs.

v. Ernest W. Hahn, Inc., 934 P.2d 229, 233 (Nev. 1997) (citation & footnote

omitted).




                                     - 27 -
J-A21035-22



      Moreover, the Nevada Supreme Court explicitly stated in an unpublished

disposition that “a cause of action [for defamation] does not arise until the

party discovers it.” Lahren v. Nevada System of Higher Educ., 238 P.3d

831, *1 (Nev. Sept. 8, 2008) (unpublished disposition) (reversing judgment

on the pleadings in part and remanding because question of fact remained as

to when plaintiffs discovered alleged defamatory statements).       The federal

district court in Nevada later relied on the holding in Lahren in two

unpublished decisions.     See Nutri Pharms. Rsch., Inc. v. Stauber

Performance Ingredients, Inc., 2021 WL 6773089, at *2 (D. Nev. 2021)

(denying defendant’s motion to dismiss defamation claim, as barred by statute

of limitations, based on comment made more than two years earlier;

concluding it was “possible that the alleged defamatory comment was

published in a secretive manner, which would render the discovery rule

applicable”); Grand Canyon Skywalk Dev., LLC v. Cieslak, 2014 WL

2123255, at *2 & n.11 (D. Nev. 2014) (denying defendant’s motion to dismiss

defamation claim, as barred by statute of limitations, based on memorandum

issued more than two years earlier; complaint alleged, and defendants did not

dispute, that plaintiffs did not learn of alleged defamatory publication until

April 8, 2011, within two years of filing complaint).

      As Appellant points out, the trial court relied on a different unpublished

disposition of the Nevada Court of Appeals when it addressed this issue in

its opinion. See Trial Ct. Op. at 12, citing Jackson, 2018 WL 4173192. As

noted above, Nevada Rule of Appellate Procedure 36(c)(3) expressly prohibits

                                     - 28 -
J-A21035-22



the citation, “for any purpose,” of “unpublished dispositions issued by the

Court of Appeals[.]” Nev.R.App.P 36(c)(3) (emphasis added). Thus, the

court’s reliance on Jackson was misplaced. However, the case upon which

we rely is an unpublished disposition of the Nevada Supreme Court.

       We recognize that Rule 36 further provides that “[a]n unpublished

disposition, while publicly available, does not establish mandatory precedent

except in a subsequent stage of a case in which the unpublished disposition

was entered[.]” Nev.R.App.P 36(c)(2). There is an exception to this general

rule which permits “[a] party [to] cite for its persuasive value . . . an

unpublished disposition issued by the Supreme Court on or after January

1, 2016.” Nev.R.App.P. 36(c)(3) (emphasis added). Although the Lahren

disposition was issued prior to January of 2016, it was later cited, and relied

upon, by two separate federal district court judges for the proposition that the

discovery rule tolls the statute of limitations for defamation claims.    Thus,

based upon our research, we conclude Nevada provides an alternate forum

for Appellant’s action.13 See Hovatter, 193 A.3d at 424 (“[I]f there is any
____________________________________________


13 We recognize that unlike many of the other inter-jurisdictional forum non
conveniens cases, Appellee did not stipulate that she would waive any statute
of limitations defense in Nevada. See Lyndes, 254 A.3d at 730; McConnell,
221 A.3d at 225; Hovatter, 193 A.3d at 422. Indeed, this Court has
explained: “A stipulation made by a defendant that he or she will submit to
service of process and not raise the statute of limitations as a defense has
been accepted by the courts as eliminating the concern regarding the
availability of an alternate forum.” Jessop v. ACF Indus., LLC, 859 A.2d
801, 803 (Pa. Super. 2004). Nevertheless, there is no decision requiring a
defendant seeking change of venue to provide such a stipulation before
(Footnote Continued Next Page)


                                          - 29 -
J-A21035-22



basis for the trial court’s decision, the decision must stand.”) (citation

omitted).

                   VI.    Appellee’s Request for Attorney Fees

       Appellee requests that this Court award her attorney fees based upon

Pa.R.A.P. 2744. The Rule permits an appellate court to award “a reasonable

counsel fee . . . if it determines that an appeal is frivolous or taken solely for

delay or that the conduct of the participant against whom costs are imposed

is dilatory, obdurate or vexatious.”           Pa.R.A.P. 2744(1).   Further, “[i]n

determining the propriety of such an award, we are ever guided by the

principle that an appeal is not frivolous simply because it lacks merit[; r]ather,

it must be found that the appeal has no basis in law or fact.” U.S. Claims,

Inc. v. Dougherty, 914 A.2d 874, 878 (Pa. Super. 2006) (citation omitted &

emphasis added).

       We decline to award counsel fees in this matter. While we conclude

Appellant is not entitled to relief, we do not agree his arguments have “no

basis in law or fact.” See U.S. Claims, Inc., 914 A.2d at 878. Moreover,

despite Appellee’s protestations, our review of the record does not reveal

Appellant’s conduct to be “dilatory, obdurate or vexatious.”        See Pa.R.A.P.

2744(1).

                                     VII. Conclusion

____________________________________________


dismissal is granted, so long as there is “an alternate forum available.” See
Hovatter, 193 A.3d at 424 (citation omitted).


                                          - 30 -
J-A21035-22



      Therefore, because Appellant has failed to establish the trial court erred

or abused its discretion by dismissing his complaint without prejudice to refile

in the state of Nevada based upon the doctrine of forum non conveniens, we

affirm the order on appeal.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2022




                                     - 31 -